Title: From Benjamin Franklin to Humphry Marshall, 20 March 1772
From: Franklin, Benjamin
To: Marshall, Humphry


Sir,
London, March 20. 1772
I received your obliging Letter of Nov. 27. It was forwarded to me from Bristol by Mr. Cowper, who mention’d on the Back of it, that the Box should be forwarded also as soon as it came on shore. Not receiving it in some time, I wrote to him about it, and had for Answer that it had been sent three Weeks since, and I should find it on Enquiry at Gerrard’s Hall Basing Lane. I have enquir’d there, and they know nothing of it; so I fear it is lost, which I am the more concern’d at, as your Observations were in it, which I am now depriv’d of. I shall however make some farther Enquiry, and write to you more fully per next Opportunity. In the mean time it is both Dr. Fothergill’s Advice and mine, that you never send any thing for London by way of Bristol, that Conveyance being subject to such Accidents, but always directly hither. I am, Sir, Your obliged Friend and humble Servant
B Franklin
Mr Humphry Marshal
 
Addressed: To / Mr Humphry Marshall / at West Bradford / Chester County / Pennsylvania / Via NYork / per Packet / B Free Franklin
